Case 2:18-cv-09030-DMG-MAA Document 29 Filed 09/10/19 Page 1 of 2 Page ID #:108



  Jeremy Branch – Bar #303240
  The Law Offices of Jeffrey Lohman, P.C.
  4740 Green River Road, Suite 310,
  Corona, CA 92880
  Tel. (866) 329-9217 ext. 1009
  Fax: (657) 246-1312
  Email: JeremyB@jlohman.com
  Attorney fo Plaintiff, RALPH SALAZAR


                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

  WANDA GARCIA,                                     Case No: 2:18-cv-09030-DMG-MAAx

                   Plaintiff,
                                                    ELECTRONICALLY FILED
  v.

  CAPITAL ONE BANK (USA), N.A.,

                   Defendants.


                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           Plaintiff, Wanda Garcia (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.,

  (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

  the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

  with each party to bear its own costs and fees.

  JOINTLY SUBMITTED BY:

       /s/ Marcos D. Sasso. (with permission)       /s/ Jeremy E. Branch
       Marcos D. Sasso                              Jeremy E. Branch
       BALLARD SPAHR LLP                            The Law Offices of Jeffrey Lohman, P.C.
       2029 Century Park East, Suite 800            4740 Green River Road, Suite 310
       Los Angeles, CA 90067-2909                   Corona, CA 92880
       E: sassom@ballardspahr.com                   T: 866-329-9217 ext. 1009
       T: (424) 204-4400                            F: 657-246-1312
       F: (424) 204-4350                            E: jeremyb@jlohman.com
       COUNSEL FOR DEFENDANT                        COUNSEL FOR PLAINTIFF




                                                                                    304241479v1 1002513
Case 2:18-cv-09030-DMG-MAA Document 29 Filed 09/10/19 Page 2 of 2 Page ID #:109



                                      CERTIFICATE OF SERVICE

             I hereby certify that on the 10th day of September 2019, I electronically filed the

  foregoing Stipulation of Dismissal using the CM/ECF System, which will notify all registered

  parties.


   Marcos D. Sasso
   BALLARD SPAHR LLP
   2029 Century Park East, Suite 800
   Los Angeles, CA 90067-2909
   E: sassom@ballardspahr.com
   T: (424) 204-4400
   F: (424) 204-4350
   COUNSEL FOR DEFENDANT




                                                           /s/ Jeremy E. Branch
                                                           Jeremy E. Branch
                                                           The Law Offices of Jeffrey Lohman, P.C.
                                                           4740 Green River Road, Suite 310
                                                           Corona, CA 92880
                                                           T: 866-329-9217 ext. 1009
                                                           F: 657-246-1312
                                                           E: jeremyb@jlohman.com
                                                           Attorney fo Plaintiff, WANDA GARCIA




                                                      2
                                                                                         304241479v1 1002513
